t c memo united_states tax_court gary l ward and marie v ward petitioners v commissioner of internal revenue respondent docket nos filed date gary l ward and marie v ward pro sese inga c plucinski for respondent memorandum findings_of_fact and opinion kerrigan judge in these consolidated cases respondent determined the following deficiencies penalties and additions to tax year additions to tax sec_6651 --- --- --- dollar_figure big_number --- deficiency dollar_figure big_number big_number big_number big_number big_number penalty sec_6663 dollar_figure big_number big_number big_number big_number big_number in the answer respondent asserted increased deficiencies and increased penalties pursuant to sec_6214 as follows year increased deficiency dollar_figure big_number big_number increased penalty sec_6663 dollar_figure big_number big_number all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar the issues for consideration are whether petitioners are liable for tax on self-employment_income petitioner husband earned for tax_year sec_2001 through whether petitioners are liable for income_tax on dollar_figure of wages petitioner husband earned for tax_year whether petitioners are liable for income_tax on flowthrough income from ward inc for tax_year sec_2002 through whether petitioners are liable for income_tax for flowthrough income from ward-nilsson inc for tax years through whether petitioners are liable for income_tax for flowthrough income from ward consulting inc for tax years and whether petitioners are liable for income_tax for flowthrough income from ward nilsson enterprises inc for tax_year whether petitioners are liable for income_tax attributable to the gain recognized on the sale of stock for tax_year whether petitioners are liable for tax on a net_capital_gain of dollar_figure for tax_year whether petitioner husband is liable for fraud penalties pursuant to sec_6663 for all years in issue or in the alternative whether petitioners are liable for negligence or substantial_understatement penalties under sec_6662 for all years in issue and whether petitioners are liable for additions to tax under sec_6651 for tax years and findings_of_fact some of the facts are stipulated and are so found petitioners resided in utah at the time the petitions in these consolidated cases were filed petitioners were married at the time the petitions were filed and remain married petitioners filed joint federal_income_tax returns for all tax years in issue petitioner wife requested relief from the liabilities for income_tax and additions to tax determined by respondent for all tax years in issue under sec_6015 or f respondent determined that petitioner wife is entitled to relief under sec_6015 to the extent the deficiencies and additions to tax are attributable to erroneous items of petitioner husband petitioner husband agrees that petitioner wife is entitled to relief from the liabilities for income_tax and additions to tax to the fullest extent allowed by the law gary l ward petitioner graduated from stevens henagar college with a degree in accounting in the 1970s for over years he prepared federal_income_tax returns for compensation petitioner was a member of the national association of tax practitioners during this time throughout his career he attended annual courses in tax law and tax_return preparation in date petitioner was charged with one count of tax_evasion in violation of sec_7201 in the u s district_court for the district of utah central division in date petitioner pleaded guilty to one count of tax_evasion under sec_7201 the count of tax_evasion involved a federal_income_tax return petitioner prepared in which reported a fictitious like-kind_exchange that eliminated dollar_figure million of taxable_income for petitioner’s client petitioners filed timely joint federal_income_tax returns for tax_year sec_2002 and petitioners filed a joint federal_income_tax return for tax_year on date petitioners filed a joint federal_income_tax return for tax_year on date petitioners filed a joint federal_income_tax return for tax_year on date on date respondent received additional joint federal_income_tax returns for tax years through from petitioners which were marked amended respondent did not process these returns petitioner did not introduce evidence that records were kept to support his tax returns or income earned by his various businesses during the audit process with respondent petitioner did not provide documentation to show how much income he earned during the years at issue ward inc ward inc was incorporated in utah and elected to be treated as an s_corporation for federal_income_tax purposes on date ward inc offered tax_return preparation bookkeeping and payroll services to clients during the tax years in issue petitioner was the sole shareholder president and director of ward inc and he participated in the corporation’s day-to-day operations petitioner also provided accounting bookkeeping and tax_return preparation services to clients on behalf of ward inc ward inc maintained various bank accounts including a savings account and business and checking accounts at brighton bank petitioner had authority to deposit and withdraw money from these bank accounts he used money deposited in these accounts to pay personal and family_expenses in date petitioner sold his interest in ward inc to andrews financial corp ward inc did not file a federal_income_tax return for tax_year for tax_year ward inc filed a timely federal_income_tax return on date ward inc filed a federal_income_tax return for tax_year ward inc did not file a timely federal_income_tax return for tax_year on date petitioner gave respondent’s revenue_agent a copy of ward inc ’s federal_income_tax return for tax_year respondent did not process this return on date respondent’s service_center in ogden utah received ward inc ’s federal_income_tax return for tax_year on date ward inc filed federal_income_tax returns for tax years and upon review of petitioners’ personal income_tax returns in date respondent conducted a promoter preparer investigation of petitioner through the investigation it was determined that petitioner had helped his clients reduce their taxable_income and their tax_liability by creating fictitious deductions a pattern was found in which sec_179 deductions were claimed for fictitious vehicle purchases ward-nilsson inc petitioner incorporated ward-nilsson inc in utah on date ward-nilsson inc elected to be treated as a flowthrough entity under subchapter_s for income_tax purposes during tax years through petitioner was the sole shareholder officer and director of ward-nilsson inc ward-nilsson inc filed its and federal_income_tax returns on date ward consulting inc ward consulting inc was incorporated in utah on date ward consulting inc elected to be treated as a flowthrough entity under subchapter_s in and petitioner was the sole shareholder and president of ward consulting inc and he performed personal services on behalf of the corporation ward consulting inc filed a delinquent federal_income_tax return for tax_year on date respondent’s service_center in ogden utah received two forms 1120s u s income_tax return for an s_corporation both purporting to be federal_income_tax returns for ward consulting inc for the two returns do not include the same amounts of gross_receipts deductible business_expenses or ordinary business_expenses ward nilsson enterprises inc ward nilsson enterprises inc was incorporated in utah on date in date ward nilsson enterprises inc elected to be treated as a flowthrough entity under subchapter_s for tax purposes petitioner was the sole shareholder in and he performed personal services on behalf of the corporation in he received dollar_figure in compensation from ward nilsson enterprises inc for those services ward nilsson enterprises inc maintained a business checking account with brighton bank petitioner had authority to make deposits and withdrawals from the account loans during tax_year sec_2002 through petitioner applied for several personal loans from brighton bank in he also applied for a loan from washington federal savings petitioner submitted copies of tax returns to the banks as part of the loan application process the amounts of taxable_income shown on the returns submitted to the banks were greater than the amounts stated on petitioners’ federal income_tax returns as filed these alternate returns showed substantially more income than the filed returns for example petitioner sec_2002 tax_return filed with respondent showed gross_income of dollar_figure and the return given to the banks showed gross_income of dollar_figure other issues during tax_year petitioners received dollar_figure in proceeds from the sale of stock however petitioners did not include this amount on their federal_income_tax return this amount was included in the notice_of_deficiency for tax_year the notice_of_deficiency for tax_year determined that petitioners had a net_capital_gain of dollar_figure for the partial sale of petitioner’s business ward nilsson enterprises inc which petitioners failed to report on their federal_income_tax return unreported income opinion sec_61 provides that gross_income includes all income from whatever source derived see also 348_us_426 sec_1366 provides that income losses deductions and credits of an s_corporation are passed through pro_rata to its shareholders on their individual income_tax returns the character of each item_of_income is determined as if it were realized directly from the source from which the corporation realized it or incurred in the same manner as it was by the corporation sec_1366 a shareholder’s gross_income includes his or her pro_rata share of the s corporation’s gross_income sec_1366 generally sec_1402 defines self-employment_income as net_earnings_from_self-employment sec_1402 defines net_earnings_from_self-employment as gross_income derived from any trade_or_business carried on by such individual less the deductions allowed which are attributable to such trade_or_business a taxpayer is required to maintain adequate books_and_records sufficient to establish his or her income see sec_6001 96_tc_858 aff’d 959_f2d_16 2d cir if a taxpayer fails to maintain these records the commissioner may determine income under the bank_deposits method dileo v commissioner t c pincite a bank deposit is prima facie evidence of income id pincite the commissioner is not required to follow any leads suggesting that a taxpayer might have deductible expenses id pincite once the commissioner has made this prima facie case the taxpayer bears the burden of showing that the deposits made into his or her account represent nontaxable income see id pincite the taxpayer must present credible_evidence to shift the burden_of_proof to the commissioner under sec_7491 petitioner failed to do so respondent has the burden_of_proof for the increased deficiencies asserted in the answer see rule a respondent examined federal_income_tax returns for the tax years in issue for petitioners’ four s_corporations ward inc ward-nilsson inc ward consulting inc and ward nilsson enterprises inc collectively s_corporations respondent reviewed the s corporations’ gross_income petitioners’ individual tax returns and the deductions on the s corporations’ returns respondent did a bank_deposits analysis that included the bank accounts of the s_corporations petitioner’s personal bank account and the ward family_trust bank accounts and examined whether the bank_deposits matched up closely with the income which was reported on the various returns to prepare his analysis respondent analyzed bank statements bank_deposits deposit slips and deposit checks respondent compared amounts in the bank accounts with the amounts reported on petitioners’ schedules k-1 shareholder’s share of income deductions credits etc and the gross_receipts reported on the s corporations’ forms 1120s respondent’s analysis showed the following this table was constructed from the testimony of the first witness and from various exhibits year source gross_receipts amount on income_tax return dollar_figure big_number big_number big_number big_number big_number omitted gross_receipts dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number ward inc ward inc ward inc ward inc ward inc ward inc ward consulting inc ward consulting inc during tax_year sec_2002 through petitioner applied for a number of personal loans and submitted copies of his personal federal_income_tax returns and ward inc ’s federal_income_tax returns to the banks these tax returns were not identical to the returns filed with respondent rather they showed more income from the s_corporations than the tax returns filed with respondent petitioner did not provide an explanation for the discrepancies in income during the audit petitioner provided receipts for some expenses however these expenses often did not match what was reported on petitioners’ federal income_tax returns personal expenses were deducted regularly as business_expenses those expenses were disallowed some of the business_expenses were substantiated those deductions were allowed petitioner did not contend that further deductions should be allowed while auditing petitioners’ federal_income_tax returns respondent noticed a pattern of false paper trails involving sec_179 deductions and other deductions respondent contends that petitioner was facilitating transactions by creating a false paper trail and claiming false deductions on his client returns during the audit respondent questioned petitioner about these income discrepancies petitioner explained that the income was for the sale of cars however he did not show that he had a license to sell cars and he did not provide any substantiation of car sales or purchases respondent contends that petitioner with the assistance of his employees advised clients that they could claim a sec_179 deduction for purchasing a vehicle without taking possession of the vehicle according to respondent’s testimony clients were advised to write a check payable to one of the s_corporations the check would be deposited into one of petitioner’s bank accounts petitioner did not provide supporting evidence or provide an explanation for the sec_179 deductions petitioner contended that he or one of his employees would then write a check payable to the individual in an amount less than the original amount_paid by the client petitioner told his clients that the difference was the amount_paid by the client and the cost and sale of the vehicle in some instances petitioner could not prove that a vehicle was actually purchased respondent contended that there was no evidence to show the funds were actually returned to the taxpayer respondent cited an example at trial in which petitioner prepared a federal_income_tax return for a business with a sec_179 deduction that involved an alleged car purchase respondent contends that petitioner prepared the federal_income_tax return for this business and that there was unreported income for tax years and on the tax_return of the individual who owned of the business petitioner sent a letter to respondent explaining that he was responsible for all transactions that took place regarding these tax returns respondent inquired about the sec_179 deduction and after further investigation determined that petitioner had attempted to substantiate the sec_179 deduction by using a false document respondent requested from the utah tax commission a history of the vin number contained in the document used to substantiate the sec_179 deduction on the federal_income_tax return of the business the history showed that petitioner never owned the related vehicle petitioners’ income_tax return for has the same sec_179 deduction petitioner failed to provide documents that showed that any of the income from respondent’s bank_deposits analysis was not actually income he also contends that he stopped preparing tax returns in however petitioner continued to sign tax returns as the preparer returns were prepared by his employees petitioner also contends that he was not the owner of ward inc however he provided no documentation to support this claim and the stipulation of facts establishes him as the sole shareholder president and director of ward inc for taxable_year sec_2002 through when petitioner was investigated he did not provide an explanation for the sec_179 deductions on his clients’ federal_income_tax returns at trial he did not provide any explanation or other evidence to show that cars were actually purchased petitioner repeatedly underreported his income for all tax years in issue there was a consistent pattern of failing to report the gross_receipts as documented petitioner did not produce documents that showed cars were purchased or that checks were written to clients returning some of their funds in the bank_deposits analysis petitioner was not able to substantiate deductions and often personal expenses were deducted as business_expenses petitioner performed services for his various subchapter_s_corporations and received wages as well as flowthrough income the notices of deficiency indicate that petitioner received compensation from ward inc ward-nilsson inc ward consulting inc and ward nilsson enterprises inc petitioner did not show this income was not wages we note that petitioner wife is entitled to relief under sec_6015 to the extent the deficiencies and additions to tax are attributable to erroneous items of petitioner therefore we find that petitioner is liable for tax on self-employment_income earned by him for tax_year sec_2001 through petitioner is liable for tax on dollar_figure of wage income earned by him for tax_year and petitioner is liable for tax on flowthrough income from his various s_corporations for all tax years in issue other issues the notice_of_deficiency included dollar_figure of net capital_gains income for from the sale of stock respondent contends that the stock belonged to petitioner did not challenge the characterization of his income as self- employment income and he did not otherwise provide evidence to support his burden_of_proof on this issue petitioner wife petitioners have not proven otherwise and did not produce evidence regarding the ownership of stock the revenue_agent testified that there was a bank deposit of dollar_figure to ward nilsson enterprises inc in upon examination petitioner indicated that he sold a portion of ward nilsson enterprises inc to mr nilsson for dollar_figure petitioners have failed to provide evidence to the contrary sec_61 includes in income gains derived from dealings in property we find that petitioners received income from the sale of stock and from the partial sale of ward nilsson enterprises inc we find that petitioners are liable for tax attributable to the dollar_figure of net capital_gains income and petitioner is liable for tax attributable to the partial sale of ward nilsson enterprises inc sec_6663 fraud_penalty fraud is an intentional wrongdoing on the part of a taxpayer with the specific purpose to evade a tax believed to be owed sadler v commissioner petitioner wife requested innocent spouse relief pursuant to sec_6015 and or f respondent determined that pursuant to sec_6015 petitioner wife is entitled to relief from joint_and_several_liability for the deficiencies in income_tax attributable to erroneous items of petitioner for the tax years at issue petitioner wife is not entitled to relief pursuant to sec_6015 or f with respect to the tax imposed regarding the income on the sale of stock as it would seem to be attributable to her and she failed to provide any evidence demonstrating that it would be inequitable to hold her liable for the tax t c the penalty in the case of fraud is a civil sanction provided primarily as a safeguard for protection of revenue and to reimburse the government for the heavy expense of investigation and the loss resulting from the taxpayer’s fraud 303_us_391 sadler v commissioner t c pincite the commissioner has the burden of proving by clear_and_convincing evidence an underpayment for each year in issue and that it is due to fraud sec_7454 rule b the commissioner must show that the taxpayer intended to conceal mislead or otherwise prevent the collection_of_taxes 90_tc_1130 if the commissioner establishes that any portion of the underpayment is attributable to fraud the entire underpayment shall be treated as attributable to fraud and subject_to a penalty unless the taxpayer establishes that some part of the underpayment is not attributable to fraud sec_6663 and b in the case of a joint federal_income_tax return the sec_6663 penalty shall not apply with respect to the spouse unless some part of the underpayment is due to the fraud of such spouse sec_6663 the existence of fraud is a question of fact to be resolved upon consideration of the entire record 98_tc_511 fraud may be proved by circumstantial evidence and inferences drawn from the facts because direct proof of a taxpayer’s intent is rarely available niederinghaus v commissioner 99_tc_202 the taxpayer’s entire course of conduct may establish the requisite fraudulent intent dileo v commissioner t c pincite 56_tc_213 fraudulent intent may be inferred from various kinds of circumstantial evidence or badges_of_fraud including the consistent understatement of income inadequate records implausible or inconsistent explanations of behavior concealing assets and failure to cooperate with tax authorities 796_f2d_303 9th cir aff’g tcmemo_1984_601 petitioner had a pattern of underreporting his income for all tax years in issue petitioner’s bank_deposits did not match the income reported on petitioners’ federal_income_tax returns there was also a discrepancy in the amounts of income on the federal_income_tax returns filed and the tax returns provided to banks as part of a loan application this pattern of understatement is evidence of fraud petitioner failed to maintain records that would disclose his correct taxable_income in addition petitioner was unable to explain deposits made into his bank accounts petitioner has a background in tax_return preparation and was in the business of preparing tax returns he was a member of the national association of tax practitioners given his education and work experience we expect that he has a working knowledge of the tax laws and understands that records should be kept respondent investigated petitioners for filing fraudulent tax returns and petitioner was convicted of tax_evasion at trial petitioner stated i will admit that we did abuse sec_179 with respect to the fictitious sec_1031 like- kind exchange petitioner stated we screwed up and we missed a deadline and we didn’t handle that one right respondent showed that there was a repeated history of underpayment_of_tax due to underreported income petitioner’s bank deposit income did not match the income reported on his tax returns respondent has shown by clear_and_convincing evidence that petitioner intended to avoid taxes by concealing income through the s_corporations even though petitioner was contrite he had no plausible explanation for why the income was not reported we find that petitioner is liable for the fraud_penalty under sec_6663 for all tax years in issue therefore petitioner is not liable in the alternative for negligence or substantial_understatement penalties under sec_6662 for all years in issue sec_6651 addition_to_tax sec_6651 provides that in the case of failure_to_file a tax_return on the date prescribed for filing including any extension of time for filing there shall be added to the tax required to be shown on the return an amount equal to of that tax for each month or fraction thereof that failure_to_file continues not exceeding in the aggregate unless it is shown that the failure_to_file timely is due to reasonable_cause and not willful neglect see also 469_us_241 84_tc_859 81_tc_806 aff’d without published opinion 767_f2d_931 9th cir a taxpayer has the burden of proving that the failure to timely file was due to reasonable_cause and not willful neglect see 116_tc_438 under sec_7491 the commissioner bears the burden of producing evidence with respect to the liability of the taxpayer for any penalty see also higbee v commissioner t c pincite respondent met this burden because petitioner filed petitioners’ federal_income_tax returns late for tax years and once the commissioner has met this burden the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect rule a higbee v commissioner t c pincite petitioner failed to demonstrate reasonable_cause and lack of willful neglect for filing late returns see sec_301_6651-1 proced admin regs therefore petitioner is liable for the additions to tax under sec_6651 for tax years and in the light of respondent’s concession petitioner wife is liable for the additions to tax under sec_6651 only to the extent the additions to tax may be viewed as attributable to petitioner wife we have considered the other arguments of the parties and they are without merit or need not be addressed in view of our resolution of the issues to reflect the foregoing decisions will be entered under rule petitioner wife failed to provide any evidence demonstrating that it would be inequitable to hold her liable for the tax
